UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 14, 2016 HILL-ROM HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Indiana 1-6651 35-1160484 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (812) 934-7777 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 to Form 8-K amends the current report on Form 8-K dated March 14, 2016, filed by Hill-Rom Holdings, Inc. with the U.S. Securities and Exchange Commission. The Form 8-K dated March 14, 2016 reported the final voting results of Hill-Rom’s 2016 annual meeting of shareholders held on March 15, 2016, among other things. The sole purpose of this amendment is to disclose Hill-Rom’s decision regarding how frequently it will conduct future shareholder advisory votes to approve the compensation of Hill-Rom’s named executive officers (“Say-on Pay”). No other changes have been made to this Form 8-K. Item 1.01. Entry Into A Material Definitive Agreement See Item 5.02 below. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Jason Richardson, 39, was appointed Vice President and Corporate Controller of Hill-Rom Holdings, Inc. (“Hill-Rom”), on March 14, 2016. He replaced Richard Keller as the Company’s principal accounting officer, and Mr. Keller became Hill-Rom’s Vice President, Internal Audit when Mr. Richardson assumed the Vice President and Corporate Controller role. Mr. Richardson previously served in a variety of finance and accounting positions with Hill-Rom, including Assistant Controller and head of finance for Hill-Rom’s Surgical and Respiratory Care division. Mr.Richardson’ initial annual salary will be $240,000, and he will be eligible to participate in Hill-Rom’s Short Term and Long Term Incentive Compensation Plans, at a level equal to 40% (in each case), of his annual salary, and will receive a promotion bonus of $50,000 in restricted stock units.His annual Long Term Incentive Compensation participation will be on the same terms as Hill-Rom’s other officers.If Mr.Richardson’ employmentis terminated without cause, Hill-Rom will be required to pay severance equal to six months of base salary. Mr.Richardsonwill also be party to Hill-Rom’s standard indemnity agreement (whichobligates Hill-Rom to indemnify Mr. Richardson to the full extent permitted by the laws of the State of Indiana) and Hill-Rom’s limited recapture agreement (which provides for the recapture of performance-based compensation and trading profits in the event ofmisconduct by Mr.Richardsonthat leads to a material restatement of Hill-Rom’s financial statements). Item5.07.Submission of Matters to a Vote of Security Holders. Hill-Rom held its annual meeting of shareholders on March15, 2016. The final results of the votes taken at the annual meeting were as follows: Proposal 1: Election of nine members to the Board of Directors to serve one year terms expiring at the 2017 annual meeting of the stockholders: VOTES FOR VOTES WITHHELD BROKER NON-VOTES Rolf A. Classon William G. Dempsey James R. Giertz Charles E. Golden John J. Greisch William H. Kucheman Ronald A. Malone Eduardo R. Menascé Stacy Enxing Seng Proposals 2 - 3 VOTES FOR VOTES AGAINST VOTES ABSTAINED BROKER NON- VOTES 2. To approve, by non-binding advisory vote, the executive compensation disclosed in the corporation's proxy statement 3. To recommend, by non-binding advisory vote, that executive compensation votes be held every: - 1 year N/A - 2 years - 3 years 4. To reauthorize Hill-Rom’s Short Term Incentive Plan 5. To reauthorize Hill-Rom’s Stock Incentive Plan 6. To ratify the appointment of PricewaterhouseCoopers LLP as Hill-Rom’s independent registered public accounting firm for fiscal year 2016 0 On May 5, 2016, the Board of Directors of Hill-Rom voted to continue to have Say-on-Pay advisory votes on an annual basis in the future. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: The following exhibits are filed herewith: Exhibit No. Exhibit 10.1 Letter Agreement between Hill-Rom Holdings, Inc. and Jason Richardson. (Incorporated herein by reference to Exhibit 10.1 filed with the Company’s Current Report on Form 8-K filed on March 16, 2016). Form of Limited Recapture Agreement between Hill-Rom Holdings, Inc. and certain executive officers (Incorporated herein by reference to Exhibit10.34 filed with the Company’s Form10-K for the year ended September30, 2013). Form of Indemnity Agreement between Hill-Rom Holdings, Inc. and certain executive officers (Incorporated herein by reference to Exhibit10.9 filed with the Company’s Form10-K for the year ended September30, 2003). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILL-ROM HOLDINGS, INC. DATE: May 9, 2016 BY: /s/ Deborah Rasin Deborah Rasin Senior Vice President Chief Legal Officer and Secretary
